DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, & 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacob et al. (US 20190006413).
Regarding Claim 1, Jacob discloses that an optoelectronic device including at least:
a first p-doped semiconductor layer 16 (para. 0022, can be p-type) and a second n-doped semiconductor layer 20 (para. 0022, can be n-type) placed one on top of the other and together forming a p-n junction 12 (Fig. 1);
a first electrode 42c electrically connected to the first semiconductor layer 16 and forming an anode of the optoelectronic device (Fig. 4);
a gate 30 arranged against at least one lateral side of at least a portion of the first semiconductor layer 16 (Fig. 4);
a second electrode 42b arranged against at least one lateral side of at least a portion of the second semiconductor layer 20, electrically connected to said portion of the second 
Reclaim 7, Jacob discloses that a portion of the gate 30 is placed on the first semiconductor layer 16 and is in contact with the second electrode (Fig. 4).
Reclaim 8, Jacob discloses that including at least one metal layer 22 (para. 0024) covering the first semiconductor layer 16 and in contact with the first electrode 42c.
Reclaim 9, Jacob discloses that the first semiconductor layer 16 and/or the second semiconductor layer includes AlGaN 20 (para. 0020).
Regarding claim 10, Jacob discloses that a method for making an optoelectronic device including at least the steps of:
making a first p-doped semiconductor layer 16 and a second n-doped semiconductor layer 20 placed one on top of the other and together forming a p-n junction (Fig. 4, para. 0020-0022);
making a gate 30 arranged against at least one lateral side of at least a portion of the first semiconductor layer 16 (Fig. 4);
making a first electrode 42C electrically connected to the first semiconductor layer 16 and forming an anode of the optoelectronic device, making a second electrode 42b arranged against at least one lateral side of at least one portion of the second semiconductor layer 20, 
Reclaim 14, Jacob discloses that the gate 30 is made by means of depositing at least one gate dielectric material 28 against said at least one lateral side of at least one portion of the first semiconductor layer 16 and on the first semiconductor layer 16, and depositing the electrically conductive material of the gate 30 on the gate dielectric material 28, and wherein the second electrode 42c is made such that the portion of the second electrode arranged against the electrically conductive material of the gate 30 is arranged on the first semiconductor layer 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 20190006413).
Reclaim 2, Jacob fails to specify that the gate includes a gate dielectric having a permittivity greater than about 3.2 and an equivalent oxide thickness of between about 0.5 nm and 100 nm.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain permittivity and oxide thickness, because it would have been to obtain a certain permittivity and oxide thickness to achieve reliability of semiconductor device.
Allowable Subject Matter
Claims 3-6 & 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899